           Case 1:20-cv-05924-JPO-SLC Document 10 Filed 09/17/20 Page 1 of 1

                                                                                             YAAKOV SAKS*
                                                                                               JUDAH STEIN 
                                                                                          RAPHAEL DEUTSCH ^
                                                                                              DAVID FORCE 

                                                                                         NJ & NY Bar Admissions
                                                                                          ^ CT & NJ Bar Admissions
                                                                                                  ▪ NJ Bar Admission
                                                                                     *Federal Court Bar Admissions
                                                                       CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN


285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com



                                                             September 17, 2020
VIA ECF
Hon. Judge Sarah L. Cave
United States Magistrate Judge
Southern District of New York
40 Centre Street
New York, NY 10007

       Re:     Guglielmo v. Cycle Gear, Inc.; Case No: 1:20-cv-05924-JPO-SLC

To the Honorable Judge Cave,

       The undersigned represents Plaintiff Joseph Guglielmo (hereinafter “Plaintiff”) in the above-
referenced matter.

       This Letter is submitted in response to the Court’s September 4, 2020 Order directing Plaintiff to
move for a Default Judgment by September 18, 2020.

        Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court as to
Cycle Gear, Inc., and will promptly be filing its Motion for a Default Judgement in accordance with the
Court’s Individual Rules.

      In light of the above, Counsel for Plaintiff respectfully requests an additional 21 days in which to
move for Default Judgment if Defendant fails to appear.

       Thank you for the consideration of Plaintiff’s request.



                                                                     Respectfully submitted,

                                                                     /s/ David P. Force
                                                                     David P. Force, Esq
